Citation Nr: 0023571	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96-39 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
compensation benefits in the amount of $1,044.00 was properly 
created


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran had active service from January 1953 to January 
1958 and from March 1958 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which retroactively reduced the monthly rate of the 
veteran's compensation, due to a change in dependency status, 
thereby resulting in an overpayment of VA benefits.  

This case was previously before the Board in October 1997, at 
which time it was remanded in order to ascertain whether the 
veteran wanted a hearing and if so, to schedule one.  In 
March 1998, the veteran indicated that he wanted a hearing 
before a member of the Board to be scheduled.  A hearing 
before a member of the Board was scheduled for July 2000.  In 
a statement provided by the veteran dated in June 2000, he 
indicated that he would be unable to attend the Board hearing 
due to work and health concerns and requested that the 
evidence of record be considered in conjunction with the 
adjudication of the claim.  Accordingly, the Board will 
proceed to adjudicate this case.  

FINDINGS OF FACT

1.  In correspondence from the RO dated in June 1987, May 
1988 and April 1991, the RO informed the veteran of 
amendments to his compensation award.  The veteran was also 
advised that any change in the number or status of his 
dependents must be reported promptly to VA.

2.  In April 1995, the veteran completed a Status of 
Dependents Questionnaire in which he indicated that he was 
divorced.  A copy of his divorce decree was received in May 
1995 and showed that the marriage was dissolved effective 
from May 10, 1993.

3.  An overpayment of VA compensation benefits in the amount 
of $1,044.00 plus interest resulted because after his divorce 
the veteran continued to receive disability compensation from 
June 1, 1993 to June 30, 1995 at a rate which included 
benefits for his spouse.

4.  The overpayment which was created was not solely due to 
VA administrative error.


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits, in 
the calculated amount of $1,044.00, was properly created.  38 
U.S.C.A. §§ 103(c), 1115 (West 1991); 38 C.F.R. §§ 3.4(b)(2), 
3.50(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
The VA General Counsel has reinforced this obligation by 
holding that where the validity of a debt is challenged that 
issue must be developed before the issue of entitlement to 
waiver of the debt can be considered.  See VAOGCPREC 6-98.  
Under 38 U.S.C.A. § 7104(c) (West 1991 & Supp 1999), the 
Board is bound by the precedent opinions that are issued by 
the Office of the VA General Counsel.  For reasons which will 
be discussed in detail below, the issue of the validity of 
the debt will be adjudicated by the Board and the matter of 
entitlement to waiver of the debt will be discussed in the 
remand portion of this document.  

Factual Background

The veteran filed his original claim for compensation 
benefits in June 1975.  By rating action of January 1976, the 
RO granted service connection for two service connected 
disabilities, both of which were assigned non-compensable 
evaluations.  A rating action dated in April 1976 reflected 
that service connection was in effect for three disabilities, 
each of which was assigned a 10 percent evaluation for a 
combined total of 30 percent, for which compensation was 
payable from June 1, 1975.  

In correspondence from the RO dated in December 1978, the 
veteran was advised that Congress had passed and the 
President had signed a law which provided additional 
compensation on account of a spouse, child or dependent 
parent for veterans having service connected disability of 30 
percent or more.  The veteran was advised that if he wished 
to claim this additional compensation he should complete a 
form.  In January 1979, the veteran completed a form 
entitled, Declaration of Marital Status, in which he 
indicated that he was married and had three children.  The 
monthly rate of the veteran's compensation was increased to 
include his spouse and dependent children, effective from 
October 1, 1978.

In correspondence from the RO dated in July 1976, the veteran 
was advised that by rating action of April 1979, service 
connection had been granted for another disability for which 
a 10 percent evaluation was assigned, thereby increasing the 
combined evaluation for his service connected disabilities to 
40 percent and warranting additional compensation. 

In correspondence from the RO dated in June 1987, May 1988 
and April 1991, the RO informed the veteran of amendments to 
his compensation award.  The veteran was advised that the 
compensation award included additional benefits for his 
spouse and child based on school attendance through July 1, 
1992.  He was advised that any change in the number or status 
of his dependents must be reported promptly to VA.

In March 1995, the RO sent correspondence to the veteran 
noting that the compensation which he received for his 
service-connected disabilities included an additional amount 
for his spouse and/or child(ren).  He was notified of his 
responsibility to report any changes in the number of 
dependents and was requested to verify his continued 
entitlement to additional benefits by completing a form.  

In April 1995, the veteran completed a Status of Dependents 
Questionnaire in which he indicated that he was divorced and 
that all of his children were over 23 years old and were not 
attending school. A copy of the divorce decree was received  
in May 1995 and showed that the marriage was dissolved 
effective from May 10, 1993.

In May 1995, the RO advised the veteran of its proposal to 
reduce his disability compensation payments from $368.00 a 
month to $330.00 due to the fact that evidence had been 
received reflecting that the veteran's marital and/or 
dependency status had changed.  He was advised that he could 
minimize a potential overpayment by agreeing with the 
proposed action and providing a written statement to that 
effect.  In May 1995, the veteran provided a written 
statement agreeing with the proposed action and requesting 
that his payments be reduced from $368.00 to $330.00 a month.  

In June 1995, the veteran was notified of the reduction in 
his disability compensation payments based on evidence which 
showed that his marital status had changed.  He was informed 
that his award had been reduced effective June 1, 1993, the 
first of the month following the month in which the divorce 
became final.  This created an overpayment which is the 
subject of this appeal.   

In July 1995, the veteran filed a Notice of Disagreement with 
the determination of the RO and in effect also challenged the 
validity of the debt.  He argued that he was fully entitled 
to whatever benefits he received while his daughter (a 
dependent child) was in school.  He added that VA records 
indicated that she graduated in 1992, when in fact, she 
graduated in May 1994.  A copy of her law school transcript 
showing that she attended school from the fall of 1991 to the 
spring of 1994 was submitted for the record.

In August 1995, the RO provided the veteran with an audit of 
the overpayment in dispute which reflects that from June 1, 
1993 to June 30, 1995 an overpayment in the amount of 
$1044.00 was created.  

In a Statement of the Case issued in October 1995, the RO 
determined that the debt created by an adjudicative action to 
remove the veteran's spouse on as June 1, 1993, was proper.  
In December 1995, the RO issued correspondence to the veteran 
advising him that VA regulations did not provide for payment 
of benefits for a school child beyond the age of 23 and that 
such benefits had been properly terminated.  

Following the October 1997 Board remand, which has been 
described in the Introduction, the claim was adjudicated by 
the Committee on Waivers and Compromises RO in June 1999.   
The Committee determined that there was no finding of fraud, 
misrepresentation or bad faith in the creation of the 
overpayment.  It was determined that the veteran was at fault 
in the creation of the overpayment.  The Committee also 
applied the considerations of equity and good conscience in 
denying a waiver of the overpayment.

Applicable Law and Regulations

Under the applicable regulations, compensation benefits are 
payable by VA to veterans for service-connected disability.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.4(b) 
(1999).  The compensation rates are provided in 38 U.S.C.A. § 
1114, and additional compensation is payable if the veteran 
is rated at least 30 percent disabled and is married.  38 
U.S.C.A. § 1115 (West Supp. 1999); 38 C.F.R. § 3.4(b)(2) 
(1999).

For a divorce or annulment that takes place on or after 
October 1, 1982, the effective date of reduction of an award 
of pension or compensation to or for a veteran will be the 
last day of the month in which divorce or annulment occurred.  
38 C.F.R. § 3.501(d)(2) (1999).

In order for the Board to determine whether the overpayment 
was properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that VA was 
solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
veteran-beneficiary neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
veteran's actions or his failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. § 
5112(b)(9)(10); 38 C.F.R. § 3.500(b)(2).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran has challenged the validity of the debt.  When 
the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

Initially, the Board concludes that the veteran's claim is 
well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

In this case, the veteran contends that the debt in this case 
was not validly incurred.  He has argued that he was fully 
entitled to whatever benefits he received while his daughter 
(a dependent child) was in school.  He added that VA records 
indicated that she graduated in 1992, when in fact, she 
graduated in May 1994.  

However, with respect to the veteran's contentions, it 
appears that he is under the mistaken belief that the status 
of his daughter was involved in the debt which was created or 
that the failure to provide additional compensation benefits 
to her until the date of her graduation in May 1994 was in 
error.  The record does not reflect that the status of the 
veteran's daughter had any role with respect to the creation 
of the debt.  Rather, the evidence reflects that the 
overpayment was caused because the veteran did not promptly 
advise VA of a change in his marital status.  The time during 
which the overpayment was created was from June 1, 1993 to 
June 30, 1995.  This period of time represents the first of 
the month following the month in which his divorce became 
final until the last month in which compensation benefits 
which included benefits for the veteran's former spouse were 
awarded.

There is no question that the veteran was notified by VA 
several times prior to May 1993 that he had a responsibility 
to promptly notify VA in the event in a change of the status 
of his dependents.  The veteran has not argued nor does the 
record show that he notified VA of his divorce, which became 
final on May 10, 1993, prior to April 1995.  As a result, it 
cannot be said that the overpayment resulted solely from 
administrative error.  Clearly, the veteran had knowledge or 
should have been aware of the erroneous award of additional 
compensation benefits from June 1993 to June 1995 for his 
spouse to whom he was no longer married.  Further, the 
veteran's failure to notify VA of his divorce until nearly 
two years later contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. § 
3.500(b)(2).  Upon such notification, the RO did not delay in 
taking action based upon the information of the veteran's 
divorce.  

The veteran has presented no clear evidence to enable the 
Board to reach a finding other than the fact that he was 
repeatedly advised by VA of the responsibility of promptly 
notifying VA of a change in the status of his dependents, but 
failed to do so.  In conclusion, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The reduction of the veteran's benefits was properly 
effectuated in accordance with VA regulations, and the 
overpayment which resulted from that reduction was properly 
created.


ORDER

An overpayment of $1044.00 was properly created.


REMAND

Having determined that the overpayment at issue was properly 
created, the next inquiry is whether recovery of the 
indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a) (1999).

In a June 1999 decision, the Committee determined that waiver 
of the overpayment was denied.  The Board notes that although 
the elements of equity of good conscience enumerated under 
38 C.F.R. § 1.965 were identified, they were not fully 
discussed in that decision.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994). 

Furthermore, the June 1999 decision was not actually issued 
in the form of a Supplemental Statement of the Case, and 
therefore there was no citation to the actual VA regulations.  
According to 38 C.F.R. § 19.29, a statement of the case must 
be complete enough to allow the veteran to present written 
and/or oral arguments before the Board.  It must contain a 
summary of the applicable laws and regulations, with 
appropriate citations, a discussion of how such laws and 
regulations affect the determination, and the determination 
and reasons for the determination of the agency of original 
jurisdiction with respect to which disagreement has been 
expressed.  The Board has not identified any other 
communication from VA to the veteran which provides 
sufficient notice of the applicable law and regulation.  

In the present case, it is evident that the decision of the 
Committee was procedurally deficient, as the applicable laws 
and regulations were not clearly identified or explained.

Accordingly, the Board finds that a remand is warranted in 
order to furnish the veteran with a supplemental statement of 
the case containing all laws and regulations applicable to 
the issue of waiver set forth in 38 U.S.C.A. § 5302 and 
38 C.F.R. §§ 1.963 and 1.965.  

The record also reflects that the most recent Financial 
Status Report of record, dated in August 1995, is now several 
years old.  Inasmuch as this information is pertinent to the 
waiver claim, the veteran should update his financial 
information.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
supply him with a Financial Status Report 
form.  The veteran should complete and 
return the form to the RO.

2.  Thereafter, the issue of entitlement 
to waiver of recovery of an overpayment 
should be reviewed by the RO.  Any 
additional evidentiary development deemed 
to be necessary by the RO should be 
accomplished.  The RO should then 
readjudicate the claim.  If the claim 
continues to be denied, the RO should 
provide the appellant with a SSOC that 
reflects the reasons for its decision and 
contains a recitation of the applicable 
law and regulations insofar as claims for 
waiver of recovery of overpayments are 
concerned.  The SSOC should provide the 
pertinent laws and regulations and a 
discussion of how each of the elements in 
these laws and regulations affected the 
RO's determination.  The veteran should 
be given the opportunity to respond to 
the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


